962 So.2d 997 (2007)
Jackie Lewis MORGAN, Appellant,
v.
DEPARTMENT OF BUSINESS AND PROFESSIONAL REGULATION CONSTRUCTION INDUSTRY LICENSING BOARD, Appellee.
No. 1D07-2885.
District Court of Appeal of Florida, First District.
August 3, 2007.
Jackie Lewis Morgan, pro se, Appellant.
Jennifer A. Tschetter, Assistant General Counsel, Tallahassee, for Appellee.
PER CURIAM.
Having considered the appellant's response to this Court's June 6, 2007, order on timeliness, this appeal is hereby dismissed for lack of jurisdiction because the notice of appeal did not timely invoke the Court's jurisdiction. This dismissal is without prejudice to the appellant's right to seek any relief from the agency that is available. See Durando v. Palm Beach County, 719 So.2d 1258 (Fla. 1st DCA 1998).
BROWNING, C.J., BENTON, and VAN NORTWICK, JJ, concur.